

115 HR 999 IH: Helping Families Save for Education Act
U.S. House of Representatives
2017-02-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 999IN THE HOUSE OF REPRESENTATIVESFebruary 9, 2017Mr. Walberg (for himself and Mr. Kildee) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to expand access to Coverdell education savings
			 accounts.
	
 1.Short titleThis Act may be cited as the Helping Families Save for Education Act. 2.FindingsThe Congress finds the following:
 (1)College costs have increased tremendously over the past decade. When adjusted for inflation, the average published price for in-State students at public 4-year universities is 34 percent higher than it was a decade ago and more than twice as high as it was 20 years ago. The price of private nonprofit 4-year institutions has increased 24 percent during the last 10 years and 51 percent during the last 20 years.
 (2)Federal financial aid for students has also increased rapidly but failed to mitigate the issues of rising college costs. Between the 2005–2006 academic year and the 2015–2016 academic year, the amount of Federal financial aid in the form of Pell Grants, Federal student aid, campus based aid, veterans educational benefits, and tax credits increased from $82.4 billion to $158.3 billion or by 92 percent. The Federal Government’s share of total student aid is 66 percent.
 (3)Students continue to borrow more than they can afford. During the 2014–2015 academic year, approximately 61 percent of students who earned bachelor’s degrees from public and private nonprofit institutions at which they began their studies graduated with debt. These students borrowed an average of $28,100, an increase of 8.9 percent compared to 5 years ago and an increase of 18.1 percent compared to 10 years ago.
			3.Expansion of Coverdell education savings accounts
 (a)Increase in age limitation of beneficiary after which contributions to account cannot be madeSection 530(b)(1)(A)(ii) of the Internal Revenue Code of 1986 is amended by striking age 18 and inserting age 22. (b)Increase in annual dollar limitation on contributions to accountSection 530(b)(1)(A)(iii) of such Code is amended by striking $2,000 and inserting $10,000.
			(c)Effective dates
 (1)Increase in age limitationThe amendments made by subsection (a) shall apply to contributions made after the date of the enactment of this Act.
 (2)Increase in annual dollar limitation on contributionsThe amendments made by subsection (b) shall apply to contributions made in taxable years ending after the date of the enactment of this Act.
				